


Exhibit 10.01


OGE ENERGY CORP.
FORM OF PERFORMANCE UNIT AGREEMENT
UNDER 2008 STOCK INCENTIVE PLAN


OGE Energy Corp. (the "Company") hereby awards, at target, to (_____) (the
"Participant") (#) Performance Units pursuant to the OGE Energy Corp. 2008 Stock
Incentive Plan (the "Plan"), the definitions and provisions of which are
incorporated herein by reference.
The specific terms and conditions of the award are set forth hereinafter.
1.
Performance Units and Award Cycle. Each Performance Unit represents and is equal
to the value of one share of Company Common Stock. Subject to the provisions of
the Plan, the Performance Units awarded to the Participant may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of during the award cycle established with respect thereto beginning on
______________ and ending on ______________ (the "Award Cycle").

2.
Performance Goal Condition. The Performance Units are contingently awarded
subject to the condition that the number of Performance Units, if any, earned by
the Participant upon the expiration of the Award Cycle is dependent (in the
manner hereinafter set forth) on the performance of Company's total shareholder
return relative to the total shareholder return of all of the companies (the
"S&P Companies") comprising the Standard and Poor's 1500 Utilities Index as of
January 1, ____ and December 31, ____ (or their successors from a merger or
other combination with another company listed in such Index, but excluding any
company subject to a Business Combination, as hereinafter defined on December
31, ____). Total shareholder return ("TSR") for any company, including the
Company, shall include both price appreciation (depreciation) and cash
dividends, shall be calculated in the same manner that Standard and Poor's
calculated total return as of _____________ and shall be measured by the
company's total return that shareholders receive over the Award Cycle by
investment at the first day of the Award Cycle.

The number of Performance Units earned is dependent on the performance ranking
of the Company's total shareholder return for the Award Cycle, as set forth
below (expressed in terms of the Company's position among the S&P Companies when
ranked by total shareholder return for the Award Cycle):
COMPANY TSR PERCENTILE RANKING VS. S&P COMPANIES
PERCENT OF TARGET PERFORMANCE UNITS EARNED
__th percentile
200%
__th percentile
175%
__th percentile
150%
__th percentile
125%
__th percentile
100%
__th percentile
75%
__th percentile
50%
__th percentile
25%
Below __th percentile
0%

Performance Units earned for performance between the percentiles shown above
will be determined by straight-line interpolation; provided, that, in all cases,
the number of Performance Units which the Participant earns shall be a whole
number (disregarding any fraction).
Any Performance Units awarded hereunder that the Participant does not earn at
the end of the Award Cycle pursuant to the foregoing schedule shall be
forfeited.
The provisions of this Section 2 shall not affect in any way any forfeiture
under Section 4 below or Section 8(b) of the Plan or any provision regarding the
earning of Performance Units at the 100% target level under Section 9 of the
Plan upon the occurrence of a Change of Control.




--------------------------------------------------------------------------------




For purposes of determining whether any of the S&P Companies is subject to a
Business Combination on December 31, ____, a company shall be deemed subject to
a Business Combination on December 31, ____, if such company is: (i) the subject
of a tender offer or exchange offer by a third party seeking to acquire more
than 20% of the outstanding voting securities of such company or (ii) a party to
a merger, consolidation, share exchange or reorganization agreement or an
agreement providing for the sale or disposition of all or substantially all of
its assets.
3.
Payout. Subject to Section 9 of the Plan, as soon as practicable following the
end of the Award Cycle, but in no event later than the 15th day of the third
month thereafter, the Committee shall determine and certify to the number of
Performance Units earned hereunder and, after the Committee certifies in writing
the number of Performance Units earned and that all other material terms of the
award have been satisfied, earned Performance Units, if any, will be paid to the
Participant, or on the Participant's death, to the Participant's beneficiary
under the Plan, by issuing a certificate for shares of Common Stock equal in
number to the earned Performance Units (disregarding any fraction).

4.
Forfeiture. All Performance Unit awards are subject to the terms and conditions
of the Plan relating to Performance Units. If the Participant incurs a
Termination of Employment for any reason on or before the end of the Award
Cycle, all rights to or in respect of Performance Units awarded hereunder shall
be forfeited except as provided in Section 8(b)(iii) or Section 9(a)(iii) of the
Plan.

5.
Acceptance of Award. By execution of this Agreement, the Participant accepts the
award, acknowledges receipt of a copy of the Plan and represents that the
Participant is familiar with the terms and provisions thereof and agrees to be
bound thereby. Participant further agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee with respect to any
questions arising under the Plan, including any calculation of, or in connection
with, the total shareholder return of the Company or any other company for the
Award Cycle.

6.
Taxes and Other Matter.

(a)    By execution of this Agreement, the Participant agrees to pay all
withholding and other taxes payable by the Participant with respect to
Performance Units earned under this Agreement at such times and in such manner
as the Company may request, and the Participant further agrees to comply with
all Federal and State securities laws.
(b)    The Participant may elect, subject to approval of the Board of Directors
or a committee composed of two or more non-employee directors within the meaning
of Rule 16b-3(b)(3) of the Securities Exchange Act of 1934 or any successor
provision thereto, to satisfy Participant's minimum tax withholding requirements
under Federal, State and local laws and regulations thereunder, in whole or in
part, by having the Company withhold shares having a fair market value equal to
all or a portion of the amount so required to be withheld. The value of the
shares to be withheld is to be based upon the same price of the shares that is
utilized to determine the amount of withholding tax that the Participant owes.
All elections under this Section 6(b) shall be (i) irrevocable, (ii) made in
writing and signed by the Participant on the form prescribed by the Company and
(iii) submitted to the Board of Directors prior to the date on which the
Committee will determine the number of Performance Units earned hereunder or
such earlier date as the Company shall prescribe.
7.
Other Condition. The award of Performance Units evidenced by this Agreement
shall be subject to delivery to the Company of an executed copy of this
Agreement.

 
    OGE ENERGY CORP.




________________________________________________
Chairman of the Board, President and Chief Executive Officer


ACCEPTED AND AGREED TO this _____ day of _______________, ____.




______________________________
                   Participant







--------------------------------------------------------------------------------




OGE ENERGY CORP.
PERFORMANCE UNIT AGREEMENT


OGE Energy Corp. (the "Company") hereby awards, at target, to (____) (the
"Participant") (#) Performance Units pursuant to the OGE Energy Corp. 2008 Stock
Incentive Plan (the "Plan"), the definitions and provisions of which are
incorporated herein by reference.
The specific terms and conditions of the award are set forth hereinafter.
1.
Performance Units and Award Cycle. Each Performance Unit represents and is equal
to the value of one share of Company Common Stock. Subject to the provisions of
the Plan, the Performance Units awarded to the Participant may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of during the award cycle established with respect thereto beginning on
______________ and ending on ______________ (the "Award Cycle").

2.
Performance Goal Condition. The Performance Units are contingently awarded
subject to the condition that the number of Performance Units, if any, earned by
the Participant upon the expiration of the Award Cycle is dependent (in the
manner hereinafter set forth) on the Company's Average Earnings Per Share Growth
during the Award Cycle. Average Earnings Per Share Growth shall mean the amount
obtained by multiplying one-third times the percentage increase or decrease in
the Company's earnings per share for the year ended December 31, ____ as
compared to the Company's earnings per share for the year ended December 31,
____, of $____. Thus, for example, if the Company's earnings per share were
$____ for the year ended December 31, ____, the Company's Average Earnings Per
Share Growth would be ____% [1/3 x ($____/$____)]. For purposes of the
foregoing, all percentages shall be calculated to the nearest one-hundredth of
one percent and the Company's earnings per share for any year shall be the
consolidated diluted earnings per average common share of the Company as
reported on the Company's Consolidated Statement of Income for such year. The
number of Performance Units earned for the Award Cycle shall be determined in
accordance with the following chart:

COMPANY'S AVERAGE EARNINGS PER SHARE GROWTH
PERCENT OF TARGET PERFORMANCE UNITS EARNED
___%
200%
___%
180%
___%
160%
___%
140%
___%
120%
___%
100%
___%
87.5%
___%
75%
___%
62.5%
___%
50%
Below ___%
0%



Performance Units earned for performance between the percentiles shown above
will be determined by straight-line interpolation; provided, that, in all cases,
the number of Performance Units which the Participant earns shall be a whole
number (disregarding any fraction).
Any Performance Units awarded hereunder that the Participant does not earn at
the end of the Award Cycle pursuant to the foregoing chart shall be forfeited.
The provisions of this Section 2 shall not affect in any way any forfeiture
under Section 4 below or Section 8(b) of the Plan or any provision regarding the
earning of Performance Units at the 100% target level under Section 9 of the
Plan upon the occurrence of a Change of Control.
3.
Payout. Subject to Section 9 of the Plan, as soon as practicable following the
end of the Award Cycle, but in no event later than the 15th day of the third
month thereafter, the Committee shall determine and certify to the number of
Performance Units earned hereunder and, after the Committee certifies in writing
the number of Performance Units earned and that other material terms of the
award have been satisfied, earned Performance Units, if any, will be paid to the
Participant, or on the Participant's death, to the Participant's beneficiary
under the Plan, by issuing a certificate for shares of Common Stock equal in
number to the earned Performance Units (disregarding any fraction).





--------------------------------------------------------------------------------




4.
Forfeiture. All Performance Unit awards are subject to the terms and conditions
of the Plan relating to Performance Units. If the Participant incurs a
Termination of Employment for any reason on or before the end of the Award
Cycle, all rights to or in respect of Performance Units awarded hereunder shall
be forfeited except as provided in Section 8(b)(iii) or Section 9(a)(iii) of the
Plan.

5.
Acceptance of Award. By execution of this Agreement, the Participant accepts the
award, acknowledges receipt of a copy of the Plan and represents that the
Participant is familiar with the terms and provisions thereof and agrees to be
bound thereby. Participant further agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee with respect to any
questions arising under the Plan, including any calculation of, or in connection
with, earnings per share of the Company or any other company for the any period.

6.
Taxes and Other Matter.

(a)    By execution of this Agreement, the Participant agrees to pay all
withholding and other taxes payable by the Participant with respect to
Performance Units earned under this Agreement at such times and in such manner
as the Company may request, and the Participant further agrees to comply with
all Federal and State securities laws.
(b)    The Participant may elect, subject to approval of the Board of Directors
or a committee composed of two or more non-employee directors within the meaning
of Rule 16b-3(b)(3) of the Securities Exchange Act of 1934 or any successor
provision thereto, to satisfy Participant's minimum tax withholding requirements
under Federal, State and local laws and regulations thereunder, in whole or in
part, by having the Company withhold shares having a fair market value equal to
all or a portion of the amount so required to be withheld. The value of the
shares to be withheld is to be based upon the same price of the shares that is
utilized to determine the amount of withholding tax that the Participant owes.
All elections under this Section 6(b) shall be (i) irrevocable, (ii) made in
writing and signed by the Participant on the form prescribed by the Company and
(iii) submitted to the Board of Directors prior to the date on which the
Committee will determine the number of Performance Units earned hereunder or
such earlier date as the Company shall prescribe.
7.
Other Condition. The award of Performance Units evidenced by this Agreement
shall be subject to delivery to the Company of an executed copy of this
Agreement.

 
    OGE ENERGY CORP.




________________________________________________
Chairman of the Board, President and Chief Executive Officer


ACCEPTED AND AGREED TO this _____ day of _______________, ____.




______________________________
                   Participant





--------------------------------------------------------------------------------




OGE ENERGY CORP.
PERFORMANCE UNIT AGREEMENT




OGE Energy Corp. (the "Company") hereby awards, at target, to (____) (the
"Participant") (#) Performance Units pursuant to the OGE Energy Corp. 2008 Stock
Incentive Plan (the "Plan"), the definitions and provisions of which are
incorporated herein by reference.
The specific terms and conditions of the award are set forth hereinafter.
1.
Performance Units and Award Cycle. Each Performance Unit represents and is equal
to $____ per unit. Subject to the provisions of the Plan, the Performance Units
awarded to the Participant may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of during the award cycle
established with respect thereto beginning on _____________ and ending on
_______________ (the "Award Cycle").

2.
Performance Goal Condition. The Performance Units are contingently awarded
subject to the condition that the number of Performance Units, if any, earned by
the Participant upon the expiration of the Award Cycle is dependent (in the
manner hereinafter set forth) on Enogex's Average EBITDA Per Unit Growth during
the Award Cycle. Enogex's Average EBITDA Per Unit Growth shall mean the amount
obtained by multiplying one-third times the percentage increase or decrease in
Enogex EBITDA Per Unit for the year ended December 31, ____ as compared to
Enogex EBITDA Per Unit for the year ended December 31, ____, of $____. Thus, for
example, if Enogex EBITDA Per Unit were $____ for the year ended December 31,
____, Enogex's Average EBITDA Per Unit Growth would be ___% [1/3 x
($____/$____)]. For purposes of the foregoing: (i) all percentages shall be
calculated to the nearest one-hundredth of one percent, (ii) Enogex EBITDA shall
mean, as shown on the consolidated income statement of Enogex LLC unless
otherwise stated, net income from continuing operations plus interest expense,
income taxes, depreciation expense, and amortization expense (including any
amortization of acreage dedication fees not presented under the amortization
caption under GAAP), less interest income, and (iii) Enogex EBITDA Per Unit
shall mean Enogex EBITDA divided by the weighted average number of outstanding
membership units of Enogex Holdings LLC for the period in question. The number
of Performance Units earned for the Award Cycle shall be determined in
accordance with the following chart:

ENOGEX'S AVERAGE EBITDA PER UNIT GROWTH
PERCENT OF TARGET PERFORMANCE UNITS EARNED
___%
200%
___%
180%
___%
160%
___%
140%
___%
120%
___%
100%
___%
87.5%
___%
75%
___%
62.5%
___%
50%
Below ___%
—%



Performance Units earned for performance between the percentiles shown above
will be determined by straight-line interpolation; provided, that, in all cases,
the number of Performance Units which the Participant earns shall be a whole
number (disregarding any fraction).
Any Performance Units awarded hereunder that the Participant does not earn at
the end of the Award Cycle pursuant to the foregoing chart shall be forfeited.
The provisions of this Section 2 shall not affect in any way any forfeiture
under Section 4 below or Section 8(b) of the Plan or any provision regarding the
earning of Performance Units at the 100% target level under Section 9 of the
Plan upon the occurrence of a Change of Control.




--------------------------------------------------------------------------------




3.
Payout. Subject to Section 9 of the Plan, as soon as practicable following the
end of the Award Cycle, but in no event later than the 15th day of the third
month thereafter, the Committee shall determine and certify to the number of
Performance Units earned hereunder and, after the Committee certifies in writing
the number of Performance Units earned and that other material terms of the
award have been satisfied, earned Performance Units, if any, will be paid to the
Participant, or on the Participant's death, to the Participant's beneficiary
under the Plan in cash, by paying an amount equal to the number of earned
Performance Units (disregarding any fraction) multiplied by $____.

4.
Forfeiture. All Performance Unit awards are subject to the terms and conditions
of the Plan relating to Performance Units. If the Participant incurs a
Termination of Employment for any reason on or before the end of the Award
Cycle, all rights to or in respect of Performance Units awarded hereunder shall
be forfeited except as provided in Section 8(b)(iii) or Section 9(a)(iii) of the
Plan.

5.
Acceptance of Award. By execution of this Agreement, the Participant accepts the
award, acknowledges receipt of a copy of the Plan (a copy of which is attached
as Annex I), and represents that the Participant is familiar with the terms and
provisions thereof and agrees to be bound thereby. Participant further agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee with respect to any questions arising under the Plan, including any
calculation of, or in connection with, Enogex's Average EBITDA Per Unit Growth.
Participant further agrees that, if certain events occur (which events are
referenced in resolutions adopted by the Committee on the date this award of
Performance Units was approved by the Committee) during the Award Cycle, then
the Performance Goal of Enogex's Average EBITDA Per Unit Growth in Section 2
above shall be changed so that the Performance Goal for the Performance Units
evidenced by this Agreement are based 50% on total shareholder return (which is
the Performance Goal for other Performance Units being awarded to Participant on
this date) and 50% on OGE Energy's Average Earnings Per Share Growth (which is a
Performance Goal for Performance Units being awarded to other participants in
the Plan on this date), with the payout, if any, of each of these Performance
Goals being made in OGE Energy Common Stock.

6.
Taxes and Other Matter. By execution of this Agreement, the Participant agrees
to pay all withholding and other taxes payable by the Participant with respect
to Performance Units earned under this Agreement at such times and in such
manner as the Company may request, and the Participant further agrees to comply
with all Federal and State securities laws.

7.
Other Condition. The award of Performance Units evidenced by this Agreement
shall be subject to delivery to the Company of an executed copy of this
Agreement.

 
    OGE ENERGY CORP.




________________________________________________
Chairman of the Board, President and Chief Executive Officer


ACCEPTED AND AGREED TO this _____ day of _______________, ____.




______________________________
                   Participant







